           Case 5:20-cv-01014 Document 1-2 Filed 08/28/20 Page 1 of 2




                        ATTACHMENT TO CIVIL COVER SHEET

  1.(c) Attorney’s (Firm Name, Address and Telephone Number)

       Attorneys for Plaintiffs Wardlaw Transportation, LLC and Hector Velis:

       JOANNA LIPPMAN SALINAS
       State Bar No. 00791122
       joanna.salinas@fletcherfarley.com
       DERRECK M. BROWN
       State Bar No. 24012343
       derreck.brown@fletcherfarley.com
       FLETCHER, FARLEY, SHIPMAN & SALINAS, L.L.P.
       2530 Walsh Tarlton Lane, Suite 150
       Austin, Texas 78746
       (512) 476-5300
       (512) 476-5771 Fax


       Attorneys for Defendants Bridgestone Americas, Inc. and Bridgestone Americas
       Tire Operations, LLC:

       SCOTT G. EDWARDS
       State Bar No. 06461480
       e-mail: sedwards@hartlinebarger.com
       COLIN L. POWELL
       State Bar No. 24092984
       e-mail: cpowell@hartlinebarger.com
       HARTLINE BARGER LLP
       8750 North Central Expressway, Suite 1600
       Dallas, Texas 75231
       (214) 369-2100 (Main)
       (214) 346-3729 (Edwards Direct Dial)
       (214) 267-4229 (Edwards Direct Fax)
       (214) 346-3790 (Powell Direct Dial)
       (214) 267-4290 (Powell Direct Fax)
       (214) 369-2118 (Main Fax)




ATTACHMENT TO CIVIL COVER SHEET                                                 PAGE 1
           Case 5:20-cv-01014 Document 1-2 Filed 08/28/20 Page 2 of 2




       Attorneys for Defendant Southern Tire Mart, LLC:

       JEFFREY W. RYAN
       State Bar No. 17469600
       jryan@cr.law
       WILLIAM H. CHAMBLEE
       State Bar No. 04086100
       wchamblee@cr.law
       CHAMBLEE RYAN, P.C.
       2777 Stemmons Freeway, Suite 1257
       Dallas, Texas 75207
       (214) 905-2003
       (214) 905-1213 Fax




ATTACHMENT TO CIVIL COVER SHEET                                         PAGE 2
